EXHIBIT 2.1
 
SECURITIES EXCHANGE AGREEMENT
 
 
THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (hereinafter referred to as the
“Agreement”), is entered into as of this 25th day of October, 2010, by and
among, ECO ENERGY PUMPS, INC., a publicly-owned Nevada corporation (“EEP”), DLT
INTERNATIONAL LIMITED, a corporation organized under the laws of the British
Virgin Islands (“DLT”) and the Shareholders of DLT on the signature page hereof
(the “DLT Holders”). (EEP, DLT, and the DLT Holders are sometimes hereinafter
collectively referred to as the “Parties” and individually as a “Party.”)
 
W I T N E S S E T H
 
WHEREAS, EEP is a publicly-owned Nevada corporation with 9,552,500 shares of
common stock, par value $0.001 per share (the “EEP Common Stock”), issued and
outstanding is quoted on the Over the Counter Bulletin Board under the symbol
“EEPU”.
 
WHEREAS, DLT is a corporation organized under the laws of the British Virgin
Islands, the shares of which (the “DLT Shares”), are owned as of the date hereof
by all the DLT Holders on the signature page hereto.
 
WHEREAS, DLT’s wholly-owned subsidiary Dalei Vehicle Inspecting Technology
(ShenZhen) Co., Ltd, a corporation formed under the laws of the Peoples Republic
of China (“Dalei”) is a motor vehicle inspection provider which engages in the
manufacturing and sale of auto inspection equipment in the PRC.
 
WHEREAS, the Parties desire that EEP acquire all of the DLT Shares from the DLT
Holders solely in exchange for an aggregate of 2,267,320 newly issued shares of
EEP Common Stock (the “Exchange Shares”) pursuant to the terms and conditions
set forth in this Agreement.
 
WHEREAS, immediately upon consummation of the Closing (as hereinafter defined),
the Exchange Shares will be issued to the DLT Holders on a pro rata basis, in
proportion to the ratio that the number DLT Shares held by such DLT Holder bears
to the pro rata portion of DLT Shares held by all the DLT Holders as of the date
of the Closing as set forth on Schedule I.
 
WHEREAS, following the Closing, DLT will become a wholly-owned subsidiary of
EEP, and the Exchange Shares will represent approximately ninety percent (90%)
of the total outstanding shares of Common Stock of EEP on a fully-diluted basis
following a forward-split of the EEP Common Stock on a 14.29 for 1 basis (the
“Split”).
 
WHEREAS, the Parties intend that the transaction contemplated herein (the
“Transaction”) qualify as a reorganization and tax-free exchange under Section
368(a) of the Internal Revenue Code of 1986, as amended.
 
NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
PLAN OF EXCHANGE
 
1.1    The Exchange.  At the Closing (as hereinafter defined), all of the DLT
Shares issued and outstanding immediately prior to the Closing Date shall be
exchanged for Two Million Two Hundred and Sixty-seven Thousand Three Hundred and
Twenty (2,267,320) shares of EEP Common Stock.  From and after the Closing Date,
the DLT Holders shall no longer own any DLT Shares and the former DLT  Shares
 shall represent the pro rata portion of the Exchange Shares issuable in
exchange therefor pursuant to this Agreement.  Any fractional shares that would
result from such exchange will be rounded up to the next highest whole number.
 
1.2     No Dilution.  Except as set forth herein, EEP shall neither effect, nor
fix any record date with respect to, any stock split, stock dividend, reverse
stock split, recapitalization, or similar change in the EEP Common Stock between
the date of this Agreement and the Effective Time.
 
1.3     Closing. The closing (“Closing”) of the transactions contemplated by
this Agreement shall occur immediately following the execution of this Agreement
providing the closing conditions set forth in this Agreement have been satisfied
or waived (the “Closing Date”).  
 
1.4     Closing Events.  At the Closing, each of the respective parties hereto
shall execute, acknowledge, and deliver (or shall cause to be executed,
acknowledged, and delivered) any and all stock certificates, officers’
certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings, or other instruments required by this Agreement to be so
delivered at or prior to the Closing, together with such other items as may be
reasonably requested by the parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby.  If agreed
to by the parties, the Closing may take place through the exchange of documents
(other than the exchange of stock certificates) by fax, email and/or express
courier.  At the Closing, the Exchange Shares shall be issued in the names and
denominations provided by DLT.  
 
1.5     Standstill.
 
(a)     Until the earlier of the Closing or November 12, 2010 (the “No Shop
Period”), neither DLT nor the DLT Holders will (i) solicit or encourage any
offer or enter into any agreement or other understanding, whether written or
oral, for the sale, transfer or other disposition of any capital stock or assets
of DLT to or with any other entity or person, except as contemplated by the
Transaction, other than sales of goods and services by DLT in the ordinary
course of its business; (ii) entertain or pursue any unsolicited communication,
offer or proposal for any such sale, transfer or other disposition; or (iii)
furnish to any person or entity (other than EEP, and its authorized agents and
representatives) any nonpublic information concerning DLT or its business,
financial affairs or prospects for the purpose or with the intent of permitting
such person or entity to evaluate a possible acquisition of any capital stock or
assets of DLT.  If either DLT or any of the DLT Holders shall receive any
unsolicited communication or offer, DLT or the DLT Holders, as applicable, shall
immediately notify EEP of the receipt of such communication or offer.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)     During the No-Shop Period, EEP will not (i) solicit or encourage any
offer or enter into any agreement or other understanding, whether written or
oral, for the sale, transfer or other disposition of any capital stock or assets
of EEP to or with any other entity or person, except as contemplated herein,
other than sales of goods and services by EEP in the ordinary course of its
business; (ii) entertain or pursue any unsolicited communication, offer or
proposal for any such sale, transfer or other disposition; or (iii) furnish to
any person or entity (other than DLT, and its authorized agents and
representatives) any nonpublic information concerning EEP or its business,
financial affairs or prospects for the purpose or with the intent of permitting
such person or entity to evaluate a possible acquisition of any capital stock or
assets of EEP.  If either EEP or any of EEP’s stockholders shall receive any
unsolicited communication or offer, EEP or such EEP stockholder, as applicable,
shall immediately notify DLT of the receipt of such communication or offer.
 
 
ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF DLT
 
As an inducement to, and to obtain the reliance of EEP, DLT represents and
warrants as follows:
 
2.1     Organization.  DLT is a corporation duly organized, validly existing,
and in good standing under the laws of the British Virgin Islands.  DLT has the
power and is duly authorized, qualified, franchised, and licensed under all
applicable laws, regulations, ordinances, and orders of public authorities to
own all of its properties and assets and to carry on its business in all
material respects as it is now being conducted, including qualification to do
business as a foreign corporation in jurisdictions in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification.  The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated by this Agreement in
accordance with the terms hereof will not, violate any provision of DLT’s
organizational documents.  DLT has taken all action required by laws, its
Articles of Association, certificate of business registration, or otherwise to
authorize the execution and delivery of this Agreement. DLT has full power,
authority, and legal right and has taken or will take all action required by
law, its Articles of Association, and otherwise to consummate the transactions
herein contemplated.
 
2.2     Capitalization.  All issued and outstanding shares of DLT are legally
issued, fully paid, and non-assessable and were not issued in violation of the
pre-emptive or other rights of any person.  DLT has no outstanding options,
warrants, or other convertible securities.
 
2.3     Financial Statements.  Except as set forth herein or in the DLT
Schedules:
 
(a)     DLT has filed all local income tax returns required to be filed by it
from its inception to the date hereof.  All such returns are complete and
accurate in all material respects.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)     DLT has no liabilities with respect to the payment of federal, county,
local, or other taxes (including any deficiencies, interest, or penalties),
except for taxes accrued but not yet due and payable, for which DLT may be
liable in its own right or as a transferee of the assets of, or as a successor
to, any other corporation or entity.
 
(c)     No deficiency for any taxes has been proposed, asserted or assessed
against DLT.  There has been no tax audit, nor has there been any notice to DLT
by any taxing authority regarding any such tax audit, or, to the knowledge of
DLT, is any such tax audit threatened with regard to any taxes or DLT tax
returns.  DLT does not expect the assessment of any additional taxes of DLT for
any period prior to the date hereof and has no knowledge of any unresolved
questions concerning the liability for taxes of DLT.
 
(d)     DLT shall have provided to EEP the audited, consolidated balance sheet
of DLT as of June 30, 2010, and the audited, consolidated statements of income,
stockholders’ equity and cash flows of DLT for the period ended June 30,
2010 (collectively “DLT Financial Statements”).  The DLT Financial Statements
have been prepared from the books and records of DLT in accordance with U.S.
Generally Accepted Accounting Principals.  Except as set forth in the DLT
Schedules (as that term is defined herein), DLT does not have any liabilities
 
(e)     The books and records, financial and otherwise, of DLT are in all
material respects complete and correct and have been maintained in accordance
with good business and accounting practices.
 
2.4     Information.  The information concerning DLT set forth in this Agreement
and the DLT Schedules (as that term is defined herein) are and will be complete
and accurate in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact required to make the
statements made, in light of the circumstances under which they were made, not
misleading as of the date hereof and as of the Closing Date.
 
2.5     Common Stock Equivalents.  There are no existing options, warrants,
calls, commitments of any character or other common stock equivalents relating
to the authorized and unissued DLT Shares.
 
2.6     Absence of Certain Changes or Events.  Except as set forth in this
Agreement or the DLT Schedules:
 
(a)     except in the normal course of business, there has not been (i) any
material adverse change in the business, operations, properties, assets, or
condition of DLT; or (ii) any damage, destruction, or loss to DLT (whether or
not covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of DLT;
 
(b)     DLT has not (i) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
not otherwise in the ordinary course of business, ; (ii) paid any material
obligation or liability not otherwise in the ordinary course of business
(absolute or contingent) other than current liabilities reflected in or shown on
the most recent DLT consolidated balance sheet, and current liabilities incurred
since that date in the ordinary course of business; (iii) sold or transferred,
or agreed to sell or transfer, any of its assets, properties, or rights not
otherwise in the ordinary course of business; (iv) made or permitted any
amendment or termination of any contract, agreement, or license to which they
are a party not otherwise in the ordinary course of business if such amendment
or termination is material, considering the business of DLT; or (v) issued,
delivered, or agreed to issue or deliver any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock).
 
 
4

--------------------------------------------------------------------------------

 
 
2.7     Litigation and Proceedings.  There are no actions, suits, proceedings,
or investigations pending or, to the knowledge of DLT, threatened by or against
DLT, or affecting DLT, or its properties, at law or in equity, before any court
or other governmental agency or instrumentality, domestic or foreign, or before
any arbitrator of any kind.
 
2.8     No Conflict With Other Instruments.  The execution of this Agreement and
the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, or constitute an event of
default under, any material indenture, mortgage, deed of trust, or other
material contract, agreement, or instrument to which DLT is a party or to which
any of its properties or operations are subject.
 
2.9     Contracts.  DLT has provided, or will provide EEP, copies of all
material contracts, agreements, franchises, license agreements, or other
commitments to which DLT is a party or by which it or any of its assets,
products, technology, or properties are bound.
 
2.10   Compliance With Laws and Regulations.  DLT has complied with all
applicable statutes and regulations of any national, county, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of DLT.
 
2.11   Approval of Agreement.  The board of directors of DLT (the “DLT Board”)
and the DLT Holders have authorized the execution and delivery of this Agreement
by DLT and have approved the transactions contemplated hereby.
 
2.12   Title and Related Matters.  DLT has good and marketable title to all of
its properties, interest in properties, and assets, real and personal, which are
reflected in the DLT balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except: statutory liens or claims not
yet delinquent; and as described in the DLT Schedules.
 
2.13   Governmental Authorizations.  DLT has all licenses, franchises, permits,
and other government authorizations, that are legally required to enable it to
conduct its business operations in all material respects as conducted on the
date hereof. Except for compliance with federal and state securities or
corporation laws, as hereinafter provided, no authorization, approval, consent,
or order of, or registration, declaration, or filing with, any court or other
governmental body is required in connection with the execution and delivery by
DLT of this Agreement and the consummation by DLT of the transactions
contemplated hereby.
 
2.14   Continuity of Business Enterprises.  DLT has no commitment or present
intention to liquidate DLT or sell or otherwise dispose of a material portion of
its business or assets following the consummation of the transactions
contemplated hereby.
 
 
5

--------------------------------------------------------------------------------

 
 
2.15   Ownership of DLT Membership Interests.  The DLT Holders are the legal and
beneficial owners of 100% of the DLT Shares as set forth on Schedule I, free and
clear of any claims, charges, equities, liens, security interests, and
encumbrances whatsoever, and the DLT Holders have full right, power, and
authority to transfer, assign, convey, and deliver their respective DLT  Shares;
and delivery of such common stock at the Closing will convey to EEP good and
marketable title to such shares free and clear of any claims, charges, equities,
liens, security interests, and encumbrances except for any such claims, charges,
equities, liens, security interests, and encumbrances arising out of such shares
being held by EEP.
 
2.16   Brokers. DLT has not entered into any contract with any person, firm or
other entity that would obligate DLT or EEP to pay any commission, brokerage or
finders’ fee in connection with the transactions contemplated herein.
 
2.17   Subsidiaries.
 
Schedule 2.17 sets forth: (i) the name of each DLT Subsidiary; (ii) the number
and type of outstanding equity securities of each Subsidiary and a list of the
holders thereof; (iii) the jurisdiction of organization of each Subsidiary; (iv)
the names of the officers and directors of each DLT Subsidiary; and (v) the
jurisdictions in which each DLT Subsidiary is qualified or holds licenses to do
business as a foreign corporation or other entity. For purposes of this
Agreement, a “Subsidiary” shall mean any corporation, partnership, joint venture
or other entity in which a Party has, directly or indirectly, an equity interest
representing 50% or more of the equity securities thereof or other equity
interests therein (collectively, the “Subsidiaries”).
 
(a)     Each Subsidiary is an entity duly organized, validly existing and in
corporate and tax good standing under the laws of the jurisdiction of its
incorporation. Each Subsidiary is duly qualified to conduct business and is in
corporate and tax good standing under the laws of each jurisdiction in which the
nature of its businesses or the ownership or leasing of its properties requires
qualification to do business, except where the failure to be so qualified or in
good standing, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect. Each Subsidiary has
all requisite power and authority to carry on the businesses in which it is
engaged and to own and use the properties owned and used by it. DLT has
delivered or made available to EEP complete and accurate copies of the charter,
bylaws or other organizational documents of each Subsidiary. No Subsidiary is in
default under or in violation of any provision of its charter, bylaws or other
organizational documents. All of the issued and outstanding equity securities of
each Subsidiary are duly authorized, validly issued, fully paid, nonassessable
and free of preemptive rights. All equity securities of each Subsidiary that are
held of record or owned beneficially by either DLT or any Subsidiary are held or
owned free and clear of any restrictions on transfer (other than restrictions
under the Securities Act and state securities laws), claims, security interests,
options, warrants, rights, contracts, calls, commitments, equities and demands.
There are no outstanding or authorized options, warrants, rights, agreements or
commitments to which DLT or any Subsidiary is a party or which are binding on
any of them providing for the issuance, disposition or acquisition of any equity
securities of any Subsidiary. There are no outstanding stock appreciation,
phantom stock or similar rights with respect to any Subsidiary. To the knowledge
of DLT, there are no voting trusts, proxies or other agreements or
understandings with respect to the voting of any equity securities of any
Subsidiary.
 
Except as set forth in Schedule 2.17, DLT does not control directly or
indirectly or have any direct or indirect equity participation or similar
interest in any corporation, partnership, limited liability company, joint
venture, trust or other business association which is not a Subsidiary.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF EEP
 
As an inducement to, and to obtain the reliance of DLT, EEP represents and
warrants as follows:
 
3.1     Organization.  EEP is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Nevada, and has the
corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, and there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. Included in the EEP Schedules (as hereinafter defined) are
complete and correct copies of the Articles of Incorporation and bylaws of EEP,
and all amendments thereto, as in effect on the date hereof. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of EEP’s Articles of
Incorporation or bylaws. EEP has taken all action required by law, its Articles
of Incorporation, its bylaws, or otherwise to authorize the execution and
delivery of this Agreement, and EEP has full power, authority, and legal right
and has taken all action required by law, its Articles of Incorporation, bylaws,
or otherwise to consummate the transactions herein contemplated.
 
3.2     Capitalization.  EEP’s authorized capitalization consists of 75,000,000
shares of Common Stock, of which no more than 9,552,500 shares will be issued
and outstanding at Closing and immediately prior to the issuance of the Exchange
Shares.  All presently issued and outstanding shares are legally issued, fully
paid, and non-assessable and not issued in violation of the pre-emptive or other
rights of any person.  The Exchange Shares will be legally issued, fully paid
and non-assessable and shall not be issued in violation of the pre-emptive or
other rights of any other person.
 
3.3     Financial Statements.  Except as described herein or in the EEP
Schedules:
 
(a)     EEP has no liabilities with respect to the payment of any federal,
state, county, local, or other taxes (including any deficiencies, interest, or
penalties), except for taxes accrued but not yet due and payable, for which EEP
may be liable in its own right, or as a transferee of the assets of, or as a
successor to, any other corporation or entity.
 
(b)     EEP has filed all federal, state, or local income tax returns required
to be filed by it from inception.
 
(c)     The books and records, financial and otherwise, of EEP are in all
material respects complete and correct and have been maintained in accordance
with good business and accounting practices.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)     No deficiency for any taxes has been proposed, asserted or assessed
against EEP.  There has been no tax audit, nor has there been any notice to EEP
by any taxing authority regarding any such tax audit, or, to the knowledge of
EEP, is any such tax audit threatened with regard to any taxes or EEP tax
returns.  EEP does not expect the assessment of any additional taxes of EEP for
any period prior to the date hereof and has no knowledge of any unresolved
questions concerning the liability for taxes of EEP.
 
(e)     EEP has good and marketable title to its assets and, except as set forth
in the EEP Schedules, has no material contingent liabilities, direct or
indirect, matured or unmatured.
 
3.4     Information.  The information concerning EEP set forth in this Agreement
and the EEP Schedules are and will be complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading as of the date hereof
and as of the Closing Date.
 
3.5     Common Stock Equivalents.  Except as set forth in the EEP Financial
Statements, there are no existing options, warrants, calls, and commitments of
any character or other common stock equivalents relating to authorized and
unissued stock of EEP.
 
3.6     Absence of Certain Changes or Events.  Except as described herein or in
the EEP Schedules:
 
(a)     There has not been (i) any material adverse change, financial or
otherwise, in the business, operations, properties, assets, or condition of EEP
(whether or not covered by insurance) materially and adversely affecting the
business, operations, properties, assets, or condition of EEP;
 
(b)     EEP has not (i) amended its Articles of Incorporation or By-Laws; (ii)
declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are extraordinary or material
considering the business of EEP; (iv) made any material change in its method of
management, operation, or accounting; (v) entered into any other material
transactions; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its employees; or (viii) made any increase in any profit sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement, made to, for, or with its officers, directors, or
employees;
 
(c)     EEP has not (i) granted or agreed to grant any options, warrants, or
other rights for its stocks, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent EEP balance sheet and current liabilities incurred since that date in the
ordinary course of business and professional and other fees and expenses
incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, property, or rights (except
assets, property, or rights not used or useful in its business which, in the
aggregate have a value of less than $50,000), or canceled, or agreed to cancel,
any debts or claims (except debts or claims which in the aggregate are of a
value of less than $5,000); (v) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of EEP; or (vi) issued,
delivered, or agreed to issue or deliver any stock, bonds, or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock), except in connection with this Agreement;
 
 
8

--------------------------------------------------------------------------------

 
 
(d)     EEP has no assets, liabilities or accounts payable of any kind or
nature, actual or contingent, in excess of $5,000 in the aggregate as of the
Closing Date; and
 
(e)     To the best knowledge of EEP, it has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
EEP.
 
3.7     Title and Related Matters.  EEP has good and marketable title to all of
its properties, interest in properties, and assets, real and personal, which are
reflected in the EEP balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except:
 
(a)   statutory liens or claims not yet delinquent;
 
(b)   such imperfections of title and easements as do not and will not
materially detract from or interfere with the present or proposed use of the
properties subject thereto or affected thereby or otherwise materially impair
present business operations on such properties; and
 
(c)   as described in the EEP Schedules.
 
3.8     Litigation and Proceedings.  There are no actions, suits, or proceedings
pending or, to the knowledge of EEP, threatened by or against or affecting EEP,
at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.
 
3.9     Contracts.  EEP is not a party to any material contract, agreement, or
other commitment, except as specifically disclosed in its schedules to this
Agreement.
 
3.10   No Conflict With Other Instruments.  The execution of this Agreement and
the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, or constitute a default under,
any indenture, mortgage, deed of trust, or other material agreement or
instrument to which EEP is a party or to which it or any of its assets or
operations are subject.
 
3.11   Governmental Authorizations.  EEP is not required to have any licenses,
franchises, permits, and other government authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by EEP of this Agreement and the consummation by EEP of
the transactions contemplated hereby.
 
 
9

--------------------------------------------------------------------------------

 
 
3.12   Compliance With Laws and Regulations.  To the best of its knowledge, EEP
has complied with all applicable statutes and regulations of any federal, state,
or other applicable governmental entity or agency thereof, except to the extent
that noncompliance would not materially and adversely affect the business,
operations, properties, assets, or conditions of EEP or except to the extent
that noncompliance would not result in the incurrence of any material liability.
 
3.13   Insurance.  EEP owns no insurable properties and carries no casualty or
liability insurance.
 
3.14   Approval of Agreement.  The board of directors of EEP (the “EEP Board”)
has authorized the execution and delivery of this Agreement by EEP and has
approved this Agreement and the transactions contemplated hereby.
 
3.15   Material Transactions of Affiliations.  Except as disclosed herein and in
the EEP Schedules, there exists no material contract, agreement, or arrangement
between EEP and any person who was at the time of such contract, agreement, or
arrangement an officer, director, or person owning of record or known by EEP to
own beneficially, 10% or more of the issued and outstanding common stock of EEP
and which is to be performed in whole or in part after the date hereof or was
entered into not more than three years prior to the date hereof. Neither any
officer, director, nor 10% stockholder of EEP has, or has had during the last
preceding full fiscal year, any known interest in any material transaction with
EEP which was material to the business of EEP. EEP has no commitment, whether
written or oral, to lend any funds to, borrow any money from, or enter into any
other material transaction with any such affiliated person.
 
3.16   Employment Matters.  EEP has no employees other than its executive
officers.
 
3.17   EEP Schedules.  Prior to the Closing, EEP shall have delivered to DLT the
following schedules, which are collectively referred to as the “EEP Schedules,”
which are dated the date of this Agreement, all certified by an officer to be
complete, true, and accurate:
 
(a)   a schedule containing complete and accurate copies of the Articles of
Incorporation and by-laws, as amended, of EEP as in effect as of the date of
this Agreement;
 
(b)   a schedule containing a copy of the federal income tax returns of EEP
identified in Section 3.3(b); and
 
(c)   a schedule setting forth any other information, together with any required
copies of documents, required to be disclosed in the EEP Schedules.
 
3.18   Brokers.  EEP has not entered into any contract with any person, firm or
other entity that would obligate DLT or EEP to pay any commission, brokerage or
finders’ fee in connection with the transactions contemplated herein.
 
3.19   Subsidiaries.  EEP does not have any subsidiaries and does not own,
beneficially or of record, any shares or other equity interests of any other
corporation or other entity.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE IV
SPECIAL COVENANTS
 
4.1     Amendment.  As soon as practicable following the Closing, EEP shall file
an amendment to its Articles of Incorporation to (i) increase its authorized
capitalization to 310,000,000 million shares, of which 300,000,000 shall be
Common Stock, par value $0.001 per share, and 10,000,000 shares shall be blank
check preferred stock, par value $0.001 per share; (ii) effectuate a
forward-slit of its Common Stock on a 14.29-for-1 basis (the “Split”); and (iii)
change the name of the Corporation to DLT International Limited (the “Name
Change”, collectively, the “Charter Amendment”).
 
4.2     Retirement Condition.  As soon as practicable following the Closing, EEP
shall have retired and canceled on the books and records of 9,300,000 shares of
EEP Common Stock held by John David Palmer.
 
4.3     Actions of EEP Shareholders.  Prior to the Closing, EEP shall cause the
following actions to be taken by the written consent of the holders of a
majority of the outstanding shares of common stock of EEP:
 
(a)     the approval of this Agreement and the transactions contemplated hereby
and thereby; and
 
(b)     such other actions as the directors may determine are necessary or
appropriate.
 
4.4     Actions of DLT.  Prior to the Closing, DLT shall cause the following
actions to be taken by the written consent of the holders of a majority of the
outstanding shares of common stock of DLT:
 
(a)     the approval of this Agreement and the transactions contemplated hereby
and thereby; and
 
(b)     such other actions as the directors may determine are necessary or
appropriate.
 
4.5     Access to Properties and Records.  EEP and DLT will each afford to the
officers and authorized representatives of the other reasonable access to the
properties, books, and records of EEP or DLT in order that each may have full
opportunity to make such reasonable investigation as it shall desire to make of
the affairs of the other, and each will furnish the other with such additional
financial and operating data and other information as to the business and
properties of EEP or DLT as the other shall from time to time reasonably
request.
 
4.6     Delivery of Books and Records.  At the Closing, EEP shall deliver to
DLT, the originals of the corporate minute books, books of account, contracts,
records, and all other books or documents of EEP now in the possession or
control of EEP or its representatives and agents.
 
 
11

--------------------------------------------------------------------------------

 
 
4.7     Actions Prior to Closing by both Parties.
 
(a)   From and after the date of this Agreement until the Closing Date and
except as set forth in the EEP or DLT Schedules or as permitted or contemplated
by this Agreement, EEP and DLT will each: (i) carry on its business in
substantially the same manner as it has heretofore; (ii) maintain and keep its
properties in states of good repair and condition as at present, except for
depreciation due to ordinary wear and tear and damage due to casualty; (iii)
maintain in full force and effect insurance comparable in amount and in scope of
coverage to that now maintained by it; (iv) perform in all material respects all
of its obligation under material contracts, leases, and instruments relating to
or affecting its assets, properties, and business; (v) use its best efforts to
maintain and preserve its business organization intact, to retain its key
employees, and to maintain its relationship with its material suppliers and
customers; and (vi) fully comply with and perform in all material respects all
obligations and duties imposed on it by all federal and state laws and all
rules, regulations, and orders imposed by federal or state governmental
authorities.
 
(b)     Except as set forth herein, from and after the date of this Agreement
until the Closing Date, neither EEP nor DLT will: (i) make any change in their
organizational documents, charter documents or bylaws; (ii) take any action
described in Section 2.6 in the case of DLT, or in Section 3.6, in the case of
EEP (all except as permitted therein or as disclosed in the applicable party’s
schedules); (iii) enter into or amend any contract, agreement, or other
instrument of any of the types described in such party’s schedules, except that
a party may enter into or amend any contract, agreement, or other instrument in
the ordinary course of business involving the sale of goods or services, or (iv)
make or change any material tax election, settle or compromise any material tax
liability or file any amended tax return.
 
4.8     Indemnification.
 
(a)     DLT hereby agrees to indemnify EEP and each of the officers, agents and
directors of EEP as of the date of execution of this Agreement against any loss,
liability, claim, damage, or expense (including, but not limited to, any and all
expense whatsoever reasonably incurred in investigating, preparing, or defending
against any litigation, commenced or threatened, or any claim whatsoever), to
which it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentation made in Article II. The indemnification
provided for in this paragraph shall not survive the Closing and consummation of
the transactions contemplated hereby but shall survive the termination of this
Agreement pursuant to Section 7.1(b) of this Agreement.
 
(b)   EEP hereby agrees to indemnify DLT and each of the officers, agents and
directors of DLT as of the date of execution of this Agreement against any loss,
liability, claim, damage, or expense (including, but not limited to, any and all
expense whatsoever reasonably incurred in investigating, preparing, or defending
against any litigation, commenced or threatened, or any claim whatsoever), to
which it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentation made under Article III. The indemnification
provided for in this paragraph shall not survive the Closing and consummation of
the transactions contemplated hereby but shall survive the termination of this
Agreement pursuant to Section 7.1(c) of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 


ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF EEP
 
The obligations of EEP under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:
 
5.1     Accuracy of Representations; Performance.  The representations and
warranties made by DLT in this Agreement were true when made and shall be true
at the Closing Date with the same force and effect as if such representations
and warranties were made at and as of the Closing Date (except for changes
therein permitted by this Agreement), and DLT shall have performed or complied
with all covenants and conditions required by this Agreement to be performed or
complied with by DLT prior to or at the Closing. EEP may request to be furnished
with a certificate, signed by a duly authorized officer of DLT and dated the
Closing Date, to the foregoing effect.
 
5.2     Officer’s Certificates.  EEP shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
DLT to the effect that no litigation, proceeding, investigation, or inquiry is
pending or, to the best knowledge of DLT threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the DLT Schedules, by or
against DLT which might result in any material adverse change in any of the
assets, properties, business, or operations of DLT.
 
5.3     No Material Adverse Change.  Prior to the Closing Date, there shall not
have occurred any material adverse change in the financial condition, business,
or operations of DLT, nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business, or operations.
 
5.4     Good Standing.  EEP shall have received certificates of good standing
from the appropriate agencies of the British Virgin Islands and PRC certifying
that DLT and Dalei are in good standing in such jurisdictions, respectively.
 
5.5     Other Items.
 
(a)     EEP shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as EEP may
reasonably request.
 
(b)     Complete and satisfactory due diligence review of DLT by EEP.
 
(c)     Approval of the Transaction by the DLT Board and the DLT Holders.
 
(d)     Any necessary third-party consents shall be obtained prior to Closing,
including but not limited to consents necessary from DLT’s lenders, creditors,
vendors and lessors.
 
 
13

--------------------------------------------------------------------------------

 


ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF DLT
 
The obligations of DLT under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:
 
6.1     Accuracy of Representations; Performance.  The representations and
warranties made by EEP in this Agreement were true when made and shall be true
as of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and EEP shall have performed and complied
with all covenants and conditions required by this Agreement to be performed or
complied with by EEP prior to or at the Closing.  DLT shall have been furnished
with a certificate, signed by a duly authorized executive officer of EEP and
dated the Closing Date, to the foregoing effect.
 
6.2     Officer’s Certificate.  DLT shall have been furnished with a certificate
dated the Closing Date and signed by a duly authorized executive officer of EEP
to the effect that no litigation, proceeding, investigation, or inquiry is
pending or, to the best knowledge of EEP threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement.
 
6.3     No Material Adverse Change.  Prior to the Closing Date, there shall not
have occurred any material adverse change in the financial condition, business,
or operations of EEP nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business, or operations of EEP.
 
6.4     Good Standing.  DLT shall have received a certificate of good standing
from the Secretary of State of the State of Nevada or other appropriate office,
dated as of a date within ten days prior to the Closing Date certifying that EEP
is in good standing as a corporation in the State of Nevada and has filed all
tax returns required to have been filed by it to date and has paid all taxes
reported as due thereon.
 
6.5     Other Items.
 
(a)     DLT shall have received a stockholder list of EEP containing the name,
address, and number of shares held by each EEP stockholder as of the date of
Closing certified by an executive officer of EEP as being true, complete, and
accurate by EEP transfer agent.
 
(b)     DLT shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as DLT may
reasonably request.
 
(c)     Complete and satisfactory due diligence review of EEP by DLT.
 
(d)     Approval of the Transaction by the EEP Board and the stockholders of
EEP.
 
(e)     There shall have been no material adverse changes in EEP, financial or
otherwise.
 
(f)     There shall be no EEP Common Stock Equivalents outstanding as of
immediately prior to the Closing.  For purposes of the foregoing, “EEP Common
Stock Equivalents” shall mean any subscriptions, warrants, options or other
rights or commitments of any character to subscribe for or purchase from EEP, or
obligating EEP to issue, any shares of any class of the capital stock of EEP or
any securities convertible into or exchangeable for such shares.
 
 
14

--------------------------------------------------------------------------------

 
 
(g)     Any necessary third-party consents shall be obtained prior to Closing,
including but not limited to consents necessary from EEP’s lenders, creditors;
vendors, and lessors.
 
 
ARTICLE VII
TERMINATION
 
7.1     Termination.
 
(a)     This Agreement may be terminated by either the DLT Board or the EEP
Board at any time prior to the Closing Date if: (i) there shall be any actual or
threatened action or proceeding before any court or any governmental body which
shall seek to restrain, prohibit, or invalidate the transactions contemplated by
this Agreement and which, in the judgment of such board of directors, made in
good faith and based on the advice of its legal counsel, makes it inadvisable to
proceed with the exchange contemplated by this Agreement; (ii) any of the
transactions contemplated hereby are disapproved by any regulatory authority
whose approval is required to consummate such transactions or in the judgment of
such board of directors, made in good faith and based on the advice of counsel,
there is substantial likelihood that any such approval will not be obtained or
will be obtained only on a condition or conditions which would be unduly
burdensome, making it inadvisable to proceed with the exchange; (iii) there
shall have been any change after the date of the latest balance sheets of DLT
and EEP, respectively, in the assets, properties, business, or financial
condition of DLT and EEP, which could have a materially adverse affect on the
value of the business of DLT and EEP respectively, except any changes disclosed
in the DLT and EEP Schedules, as the case may be, dated as of the date of
execution of this Agreement. In the event of termination pursuant to this
paragraph (a) of Section 7.1, no obligation, right, or liability shall arise
hereunder, and each party shall bear all of the expenses incurred by it in
connection with the negotiation, drafting, and execution of this Agreement and
the transactions herein contemplated; (iv) the Closing Date shall not have
occurred by December 31, 2010; or (v) if EEP shall not have provided responses
satisfactory in DLT’s reasonable judgment to DLT’s request for due diligence
materials.
 
(b)     This Agreement may be terminated at any time prior to the Closing by
action of the EEP Board if DLT shall fail to comply in any material respect with
any of its covenants or agreements contained in this Agreement or if any of the
representations or warranties of DLT contained herein shall be inaccurate in any
material respect, and, in either case if such failure is reasonably subject to
cure, it remains uncured for seven days after notice of such failure is provided
to DLT. If this Agreement is terminated pursuant to this paragraph (b) of
Section 7.1, this Agreement shall be of no further force or effect, and no
obligation, right, or liability shall arise hereunder, except that DLT shall
bear its own costs as well as the costs incurred by EEP in connection with the
negotiation, preparation, and execution of this Agreement and qualifying the
offer and sale of securities contemplated hereby for exemption from the
registration requirements of state and federal securities laws.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)     This Agreement may be terminated at any time prior to the Closing by
action of the DLT Board if EEP shall fail to comply in any material respect with
any of its covenants or agreements contained in this Agreement or if any of the
representations or warranties of EEP contained herein shall be inaccurate in any
material respect, and, in either case if such failure is reasonably subject to
cure, it remains uncured for seven days after notice of such failure is provided
to EEP.  If this Agreement is terminated pursuant to this paragraph (c) of
Section 7.1, this Agreement shall be of no further force or effect, and no
obligation, right, or liability shall arise hereunder, except that EEP shall
bear its own costs as well as the costs of DLT incurred in connection with the
negotiation, preparation, and execution of this Agreement.
 
ARTICLE VIII
MISCELLANEOUS
 
8.1     Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to matters of state law, with the laws of Nevada.  Any dispute
arising under or in any way related to this Agreement will be submitted to
binding arbitration before a single arbitrator by the American Arbitration
Association in accordance with the Association’s commercial rules then in
effect. The arbitration will be conducted in New York, New York. The decision of
the arbitrator will set forth in reasonable detail the basis for the decision
and will be binding on the parties. The arbitration award may be confirmed by
any court of competent jurisdiction.
 
8.2     Notices.  Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to it or sent by
registered mail or certified mail, postage prepaid, or by prepaid telegram and
any such notice or communication shall be deemed to have been given as of the
date so delivered, mailed, or telegraphed.
 
8.3     Attorney’s Fees. In the event that any party institutes any action or
suit to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the non-breaching
party or parties for all costs, including reasonable attorneys’ fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.
 
8.4     Confidentiality. EEP, on the one hand, and DLT and the DLT Shareholders,
on the other hand, will keep confidential all information and materials
regarding the other Party designated by such Party as confidential.  The
provisions of this Section 5.4 shall not apply to any information which is or
shall become part of the public domain through no fault of the Party subject to
the obligation from a third party with a right to disclose such information free
of obligation of confidentiality. DLT and EEP agree that no public disclosure
will be made by either Party of the existence of the Transaction or the letter
of intent or any of its terms without first advising the other Party and
obtaining its prior written consent to the proposed disclosure, unless such
disclosure is required by law, regulation or stock exchange rule.
 
8.5     Expenses.  Except as otherwise set forth herein, each Party shall bear
its own costs and expenses associated with the transactions contemplated by this
Agreement.  Without limiting the generality of the foregoing, all costs and
expenses incurred by EEP and DLT after the Closing shall be borne by the
surviving entity.
 
 
16

--------------------------------------------------------------------------------

 
 
8.6     Schedules; Knowledge.  Each Party is presumed to have full knowledge of
all information set forth in the information disclosed and delivered by the
other Party pursuant to this Agreement.
 
8.7     Third Party Beneficiaries.  This Agreement is solely between EEP, DLT
and the DLT Shareholders, and, except as specifically provided, no director,
officer, stockholder, employee, agent, independent contractor, or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.
 
8.8     Entire Agreement.  This Agreement represents the entire agreement
between the Parties relating to the Transaction. There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.
 
8.9     Survival.  The representations and warranties of the respective Parties
shall survive the Closing Date and the consummation of the transactions herein
contemplated.
 
8.10   Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.
 
  Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law, or in equity, and may be
enforced concurrently herewith, and no waiver by any party of the performance of
any obligation by the other shall be construed as a waiver of the same or any
other default then, theretofore, or thereafter occurring or existing.  This
Agreement may only be amended by a writing signed by all Parties hereto, with
respect to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance hereof may be extended by a
writing signed by the Party or Parties for whose benefit the provision is
intended.
 


 
(The rest of this page left intentionally blank.)
 
 
17

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
authorized and executed as of the date first above-written.
 
 
ECO ENERGY PUMPS, INC.
 
 
By:_____________________________
Name: John David Palmer
Title:  President
 
DLT INTERNATIONAL LIMITED
 
 
By:_____________________________
Name: Xiuliang Zhang
Title: President



 
DLT SHAREHOLDERS
 
KME INVESTMENTS GROUP LIMITED




By:_________________________________
Name:
Title:

 
 
18

--------------------------------------------------------------------------------

 
 
Schedule I
 
Name
Percentage of
Number of EEP
 
DLT Shares
Exchange shares
     
KME Investments Group Limited
100%
2,267,320 Shares


 
19

--------------------------------------------------------------------------------

 


Schedule 2.17


Subsidiaries:


Dalei Vehicle Inspecting Technology (Shen Zhen) Co., Ltd.
 
 
 
 
 
20